Citation Nr: 1530387	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  10-40 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable evaluation for allergic rhinitis (previously rated as osteoma, frontal sinusitis). 

2. Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound status. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from May 1975 to March 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to special monthly compensation based on aid and attendance and housebound benefits, and continued a noncompensable rating for the service-connected allergic rhinitis disability.  Jurisdiction of the appeal now resides with the RO in St. Petersburg, Florida. 

By a signed January 2015 submission, the Veteran withdrew a prior request for a Board hearing.

Following the issuance of the statement of the case, additional VA treatment records were added to the claims file without a waiver of AOJ review.  The additional evidence does not have a bearing on the appellate issue of entitlement to SMC; therefore, the Board finds that referral of the additional evidence to the RO for initial consideration is not necessary. See 38 C.F.R. § 20. 1304(c). 

The issue of entitlement to a compensable evaluation for allergic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is not permanently bedridden, or so helpless as to be in need of regular aid and attendance of another person as a result of his service-connected disabilities.

2. The Veteran does not have a single service-connected disability rated as 100 percent disabling and he is not permanently housebound by reason of his service-connected disabilities.




CONCLUSION OF LAW

The criteria for special monthly compensation based on aid and attendance and/or housebound status have not been met. 38 C.F.R. § 1114(l) and (s) (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection and special monthly compensation. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date. See 38 U.S.C.A. § 5103(a) ; see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  A December 2009 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in February 2010.  The December 2009 letter also satisfied the duty to notify provisions for the special monthly compensation claim. See id.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible. The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the aid and attendance claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

The Veteran was not afforded a VA examination in association with his SMC claim.  As will be discussed, there is no lay or medical evidence to suggest that special monthly compensation is warranted on the basis of his service-connected asthma with COPD and/or allergic rhinitis.  A remand to provide a VA examination would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Special Monthly Compensation

Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person. 38 U.S.C.A. § 3 .350(b).  Under 38 C.F.R. § 3.352(a), the following factors will considered in determining whether the Veteran is in need of regular aid and attendance of another person: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 

All of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) do not have to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence should establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need. 38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of special monthly compensation based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

In addition, special monthly compensation at the housebound rate is warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA's Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the Veteran: has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, is "permanently housebound" by reason of disability or disabilities. 

This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 C.F.R. § 3.351(d).

The Veteran contends that he is entitled to special monthly compensation based on need for aid and attendance or housebound status, as he claims that he needs assistance with activities of daily living.  Notably, by his own admission, the Veteran is "not blind or bedridden" -  rather, he asserts that it is primarily his symptoms associated with gout and sleep apnea (neither of which are service-connected disabilities) that render him in need of aid and attendance. See Notice Of Disagreement ("I suffer with severe gout and there are days when I cannot get out of bed without someone helping me...I also have to hire someone to come into my home and clean for me because of my inability to do these things for myself.").  To a lesser extent, he contends that his service-connected asthma leaves him fatigued and that he is unable to do "yard work" as a result of his service-connected allergic rhinitis.  

Presently, the Veteran is service-connected for asthma with chronic obstructive pulmonary disease, rated as 60 percent disabling, and allergic rhinitis, rated as 0 percent disabling, and a total rating based upon individual unemployability has been in effect since October 2005. 

In January 2010, an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance was filled out by a physician and submitted by the Veteran.  The examiner did not provide a discussion of the Veteran's service-connected disabilities or provide any indication of the Veteran's functional impairment due to his service-connected disabilities.  The examiner did indicate that the Veteran's activities/functions were limited by painful joints from diagnoses that included gout and osteoarthritis, i.e., non-service connected disabilites; that he was able to feed and prepare meals for himself; that he used a cane and needed assistance in that regard for bathing; that he did not require home nursing care; that he required adjustments of his medications; and that he was able to manage his own finances.  His general appearance was noted as being manifested by a painful gait and painful knees and hands, with decreased range of motion.  Restrictions of the upper and lower extremities were described as gout of the hands and decreased range of motion.  The examiner indicated that the Veteran was able to leave his house/the premises approximately one to two times per week.  He was able to walk one block with the assistance of a cane.  From 9pm to 9am, he was noted to be in bed eight hours, and from 9am to 9pm, three hours.  

In January 2010, another Examination for Housebound Status or Permanent Need for Regular Aid and Attendance was filled out by a different phsyican and submitted by the Veteran.  The examiner did note shortness of breath/fatigue, but indicated that the Veteran was able to feed himself and prepare his own meals; he was not bedridden (i.e., from 9pm to 9am, he was noted to be in bed eight hours, and from 9am to 9pm, three hours); that he used a cane and needed assistance in that regard for bathing; that he did not require home nursing care; that he required adjustments of his medications; and that he was able to manage his own finances.  Painful gait and decreased range of motion of the upper and lower extremities was noted.  He was noted as being able to leave his house/premises "not often."

The contemporaneous VA and private medical treatment records show treatment for numerous physical/musculoskeletal complaints including problems associated with gout (e.g., pain in right hand, pain in toes, etc.), as well as hypertension (which he was instructed to control with exercise), sleep apnea, and asthma (treatment included inhalers); at all times the Veteran was described as alert and oriented; he denied shortness of breath or cough; and he presented to the VAMC on at least one occassion via "walking."  A more recent VA examination shows that the Veteran's respiratory problems continued to impact his employability for both sedentary and active work situations.  

In this case, the evidence of record demonstrates that, as the result of his service-connected disabilities, the Veteran does not have anatomical loss or loss of use of both feet, or of one hand and one foot, or that he has blindness in both eyes with visual acuity of 5/200 or less.  The Veteran does not contend otherwise. 

In addition, the record reflects that the Veteran is not bedridden.  The Board acknowledges that the Veteran reported spending approximately 3 hours per day in bed to the January 2010 examiners.  However, the Veteran's treatment records and January 2010 examinations do not reflect that the Veteran must stay in bed due to his service-connected disabilities; in essence, these records do not reflect any required bed rest.  And, in fact, the Veteran, himself, has stated that he is not bedridden. See NOD. 

Moreover, the record does not reflect that the Veteran is so helpless as to be in need of regular aid and attendance of another person.  In this regard, the Board recognizes the Veteran's contentions that he needs assistance with household chores and getting in/out of bed.  However, a review of the medical evidence reveals that such assistance is not necessary due to the Veteran's service-connected disabilities.  As noted above, the Veteran has submitted medical statements/examinations for purposes of determining need for aid and attendance in January 2010.  Although these examinations indicated that the Veteran needed assistance in medicating and bathing (use of a cane), they did not show that such was due solely to the Veteran's service-connected disabilities.  All of these reports discussed symptoms (e.g., decreased range of motion, swelling/pain in joints, etc.) and limitations of the upper and lower extremities caused by nonservice-connected disabilities, such as gout and osteoarthrtis.  Such evidence otherwise demonstrated that the Veteran was able to walk at least one block with the assistance of a cane; that he was able to leave the house/premises several times per week; that he was able to feed and bathe himself (albeit, with the assistance of a cane); that he did not require home nursing care; and that he was able to manage his own finances. 

Significantly, the Veteran has not specifically asserted that he is unable to attend to his own needs or that he meets any of the criteria associated with an award of aid and attendance solely based on his service-connected disabilities.  Rather, the Veteran asserts that he needs assistance with meeting his needs largely on the basis of his nonservice-connected orthopedic disabilities.  Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities cause him to be so helpless as to require regular aid and attendance of another person.  There is nothing in the record which establishes that the Veteran needs aid and attendance due to his service-connected disabilities.  As such, the Board concludes that special monthly compensation based upon need for aid and attendance is not warranted.

Regarding special monthly compensation based on housebound status, the Board notes that the Veteran does not have a single disability rated at 100 percent; therefore, he does not meet the requirements for special monthly compensation under 38 U.S.C.A. § 1114(s) (Note: even if the TDIU rating was attributed to a single disability, he would not have a separately rated 60 percent disability).  Moreover, as noted above, the evidence does not reflect that he is confined to his house or living in a nursing home due to his service-connected disabilities. 

For all the foregoing reasons, the Board finds that special monthly compensation based on need for aid and attendance or housebound status is not warranted.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Special monthly compensation based on the need for regular aid and attendance or housebound status is denied.

REMAND

The Veteran seeks a higher rating for his service-connected allergic rhinitis (formerly rated as osteoma, frontal sinusitis).  He endorses constant stuffiness, running of the nasal passages, coughing, irritation, headaches, hoarseness, and daily use of nasal steroids for treatment. See VA Form 9; see also Notice of Disagreement.  

As an initial matter, it appears that there are outstanding VA medical records pertaining to the Veteran's treatment for rhinitis/sinusitis.  Specifically, in a February 2013 Report of Information, the Veteran stated that he has received ongoing treatment for his rhinitis condition at the VA Medical Center, Fort Bragg (Fayetteville), since 2009. See February 2013 Report of Contact.  VA treatment records are only current through 2010/2011.  Under the law, VA must obtain these records in order to fairly adjudicate his increased rating claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Further, as the case is being remanded for the foregoing reason, the Board finds that the Veteran should also be afforded a new VA examination to assess the current nature and severity of his service-connected allergic rhinitis.  Notably, the Veteran was last afforded a VA examination in January 2010, over five years ago; while the mere passage of time, alone, does not render it stale, the Veteran has endorsed additional symptomatology that was not present upon VA examination in 2010. See NOD/VA Form 9; see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (April 7, 1995); see also 38 C.F.R. § 3.327.  Accordingly, a new examination is warranted upon remand.


Accordingly, the case is REMANDED for the following action:

1. Obtain a complete copy of the Veteran's VA treatment records from the Durham VAMC, the Fayetteville VAMC, and any other indicated VA treatment facility, dated since 2010.

2. Thereafter, schedule the Veteran for an appropriate VA examination to assess the severity of his service-connected allergic rhinitis (formerly rated as osteoma, frontal sinusitis).  The electronic claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted. 

The examiner should identify any and all residual manifestations and symptoms found to be associated with the Veteran's service-connected disability (diagnosed as allergic rhinitis, formerly identified as osteoma, frontal sinusitis), and should fully describe the extent and severity of those manifestations (e.g., nasal polyps, obstruction, etc.).  In doing so, the examiner should address whether the Veteran's January 2009 septoplasty procedure is associated with his service-connected disability. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Thereafter, readjudicate the claim in light of this and all other additional evidence.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


